                    Case 4:16-cr-00043-BMM Document 124 Filed 02/05/19 Page 1 of 1
✎PROB 22                                                                                                            DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                     CR 16-43-GF-BMM-01
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

                                                                             DISTRICT OF MONTANA                               Great Falls
              DEBORAH JOY DURAND                                             NAME OF SENTENCING JUDGE

                                                                                                       Brian Morris
                                                                             DATES OF PROBATION/       FROM                       TO
                                                                             SUPERVISED RELEASE

                                                                                                          02/01/2019                   01/31/2021
OFFENSE
FALSE STATEMENT AND FRAUD TO OBTAIN FEDERAL EMPLOYEE’S COMPENSATION;
WIRE FRAUD;
FALSE CLAIMS ACT/FRAUDULENT CLAIMS RELATING TO WORKERS’ COMPENSATION;
THEFT OF GOVERNMENT PROPERTY
PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE               DISTRICT OF MONTANA



      IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer or
    supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the     District of Idaho                                 upon that Court’s order
    of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
    supervised release may be changed by the District Court to which this transfer is made without
    further inquiry of this court.*

                             2/5/2019
                                        Date                                            Brian Morris, United Sates District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF IDAHO



          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge
